DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites “said target address” in line 1.  For the sake of clarity, the examiner suggests amending the term to recite “said target URL address”, in light of claim 6.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the claim recites “said target address” in line 1.  For the sake of clarity, the examiner suggests amending the term to recite “said target URL address”, in light of claim 6.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the claim recites “at the exception of the test agents…” in line 2, which appears grammatically incorrect.  The examiner suggests amending the term to recite “with the exception of the test agents…” to correct the issue.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: the claim recites “wherein said resource includes at least two, where one track is a video track and one track is an audio track”, which contains grammatical errors.  The examiner suggests amending the claim to recite “wherein said resource includes at least two tracks, where one track is a video track and another track is an audio track” to correct the issue.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/02/2021 and 09/24/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 6, it is unclear to the examiner whether the “a)”, “b)” and “c)” are all necessary or only one of which are necessary to satisfy the claim, as there is no “and” or “or” conjunction modifying the list of items.  The examiner has interpreted only one of the list to be required (i.e. an “or” operator).  Claim 7 is similarly rejected based on its incorporation of the subject matter of claim 6.
Claim 8 recites the limitation “the previous test agent acting as the HAS server in the service delivery path” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said video delivery quality value" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said buffering target value" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the roots of the DAG" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the roots" in lines 2-3 and “the OTT media” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "from leaf to root" in line 4.  It is unclear to the examiner if this is a direct correlation to the previously claimed “one leaf” and “one root” in claim 1.  For purposes of expedited examination, the examiner has interpreted line 4 to read “from the leaf to the root”
As per claim 13, it is unclear to the examiner whether the “a)”, “b)” and “c)” are all necessary or only one of which are necessary to satisfy the claim, as there is no “and” or “or” conjunction modifying the list of items.  The examiner has interpreted only one of the list to be required (i.e. an “or” operator).
Claim 13 recites the limitations “the root” in line 2, and “the root test agent” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
As per claim 14, it is unclear to the examiner whether the “a)”, “b)”, “c)” and “d)” are all necessary or only one of which are necessary to satisfy the claim, as there is no “and” or “or” conjunction modifying the list of items.  The examiner has interpreted only one of the list to be required (i.e. an “or” operator).
Claim 19 recites the limitation "said quality estimation score" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said first…agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said chain" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20 and 21 are rejected based on their incorporation of the subject matter of claim 19, which has been rejected under 35 U.S.C. 112(b) as shown above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Sathyanarayana, et al (Pub. No. US 2016/0164761 A1, hereinafter referred to as Sathyanarayana).

Claim 1 is an independent claim and Sathyanarayana method for identifying and isolating network performance issues throughout an Over-The-Top (OTT) media service delivery path including: 
selecting and configuring all test agents (a set of emulation engines, para. [0016]; specify test and monitoring parameters, error and anomaly parameters, and alert parameters as part of the emulation engine instantiation and configuration, para. [0023]) forming an OTT media service delivery path in a network (see FIG. 3), wherein the test agents are deployed on devices in the network with pairs of agents in a client-server relationship (each emulation engine operates as a virtual player that performs the client-side player emulation…each emulation engine further operates to monitor streaming performance and detect errors or anomalies in the server-side transmission of a content stream, para. [0016]); 
for each selected test agent, simulating a Hyper Text Transport Protocol (HTTP) Adaptive Streaming (HAS) media playback using a pair test agent as a HAS server (each emulation engine performs client-side player emulation for one HTTP based streaming protocol, such as HLS or HDS or HSS, para. [0016]; monitor server response to emulation requests, para. [0029]); 
for each selected test agent, monitoring the HAS media playback via a Quality of Experience (QoE) model to collect metrics, influence factors, and QoE scores (each emulation engine monitors streaming performance, para. [0016], [0023]; some parameters that can be monitored include throughput, jitter (metrics as claimed)…fragment duration/type (influence factors as claimed)…amount of latency, packet loss, number of retries,  (QoE scores as claimed), para. [0029]); and 
reporting collected metrics, influence factors and QoE scores (track any detected errors or anomalies and observed performance statistics for the content stream under test to their own respective log files…log files are made available to user in a single report or through a single console interface, para. [0051]), wherein the QoE scores are compared to isolate any performance degradation (amount of acceptable amount of latency, packet loss or number of retries specified for determining an error or anomaly in the transmission of a content stream, para. [0030]).  

As per claim 2, claim 1 is incorporated and Sathyanarayana further discloses wherein each selected test agent is implemented as a HAS client (client-side player emulation, para. [0033]).  

As per claim 3, claim 1 is incorporated and Sathyanarayana further discloses wherein the test agents act both as HAS clients (see para. [0033]) and HAS servers (see para. [0052], [0054]).  

As per claim 5, claim 1 is incorporated and Sathyanarayana further discloses wherein the test agents are simulating HAS media client playback by downloading media segments from the HAS server according to a particular HAS protocol (emulation includes downloading content stream segments, para. [0043]; each emulation engine performs client-side player emulation for one HTTP based streaming protocol, such as HLS or HDS or HSS, para. [0016]).  

As per claim 6, claim 1 is incorporated and Sathyanarayana further discloses wherein the configuration parameters of the selected test agents are at least a) target Uniform Resource Locator (URL) address (URL specified as control input that specifies test and monitoring parameters, error and anomaly detection parameters, and alert parameters, para. [0023]), b) content delivery quality parameters (optional limitation not being considered by the examiner), c) buffering target (optional limitation not being considered by the examiner).  

As per claim 7, claim 6 is incorporated and Sathyanarayana further discloses wherein said target address is a URL parameter which directs to a reference video hosted on a video server (the URL may specify a path to where the content stream is located in the distributed platform…content stream providing video, para. [0023]).  

As per claim 8, claim 6 is incorporated and Sathyanarayana further discloses wherein said target address is a parameter which directs to the previous test agent acting as the HAS server in the service delivery path (the URL may specify a path to where the content stream is located in the distributed platform, para. [0023]).  

As per claim 9, claim 6 is incorporated and Sathyanarayana further discloses wherein said video delivery quality value represents format, resolution, video encoding, audio encoding and frame rate of the video resource (this claim is based on an optional limitation not being considered by the examiner).  

As per claim 10, claim 6 is incorporated and Sathyanarayana further discloses wherein said buffering target value represents an amount of video content that each test agent attempts to fetch in advance of the current play time during video streaming (this claim is based on an optional limitation not being considered by the examiner).  

As per claim 13, claim 1 is incorporated and Sathyanarayana further discloses wherein the collected metrics are at least one of a) total loss from the root to the client agent (PerfTL) (packet loss monitoring during content stream download, para. [0029]), b) the current loss (PerfcL) between each pair of consecutive test agents (optional limitation not being considered by the examiner), c) the initial loss on the root test agent (PerfIL) (optional limitation not being considered by the examiner).  

As per claim 14, claim 1 is incorporated and Sathyanarayana further discloses wherein the influence factors are at least one of a) number of stalling events (optional limitation not being considered by the examiner), b) total duration of stalling events (optional limitation not being considered by the examiner), c) average interval between stalling events (optional limitation not being considered by the examiner), d) length of content (fragment duration, para. [0029]).  

As per claim 17, claim 1 is incorporated and Sathyanarayana further discloses wherein the media service is media streaming service and the media resource is an audio, video, or audio-video resource and the content segments are video segments (streaming content includes media content with any of audio, video, or interactive components, para. [0003]; fragmented content stream downloading, para. [0029]).  

As per claim 18, claim 17 is incorporated and Sathyanarayana further discloses wherein said video resource includes at least two, where one track is a video track and one track is an audio track (streaming content with any of audio or video, para. [0003]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana, and further in view of Dortschy, et al (WO 2020/197466 A1, hereinafter referred to as Dortschy).

As per claim 4, claim 1 is incorporated and Sathyanarayana discloses the test agents (see para. [0016]).  Sathyanarayana fails to disclose, but Dortschy teaches, wherein the test agents form a Directed Acyclic Graph (DAG) and the OTT media service delivery path traverses the DAG from one leaf to one root (directed acyclic graph topology, page 10, lines 32-34; over the top connectivity and communications, page 32, lines 26-33).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Dortschy’s DAG network and communications for nodes with Sathyanarayana’s media network communication nodes because it would have allowed for known network setups for network communications, while increasing the network reliability overall (Dortschy, page 10, lines 30-34 and page 11, lines 1-2).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana and Dortschy, and further in view of Chatterjee (Pub. No. US 2020/0084293 A1, hereinafter referred to as Chatterjee).

As per claim 11, claim 4 is incorporated and Sathyanarayana and Dortschy fails to disclose, but Chatterjee teaches, wherein the roots of the DAG are test agents requesting the OTT media from a streaming service server (node A (root node) in DAG routes requests to appropriate microservices, where DAG may be a work flow for providing a multimedia streaming service, para. [0023]-[0025], [0028]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Chatterjee’s DAG nodes for a multimedia streaming service with Sathyanarayana and Dortschy’s nodes in a media streaming service because it would have allowed for 


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana, and further in view of NPL ("Parametric bitstream-based quality assessment of progressive download and adaptive audiovisual streaming services over reliable transport", Oct. 2017, Telecommunication Standardization Sector of ITU, P.1203, pp. 1-22, hereinafter referred to as ITU-T).

As per claim 15, claim 1 is incorporated and Sathyanarayana disclose monitoring of bitrate, frame rate, and similar attributes in media communications (see para. [0029]).  Sathyanarayana fails to disclose, but ITU-T teaches, wherein said QoE score is a quality estimation score (predict a mean opinion score based on bitrate, resolution, frame rate, and similar attributes, see page 3, Section “1 Scope”, 3rd-4th paragraphs).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate ITU-T’s quality estimation score with Sathyanarayana’s monitored attributes because it would have allowed for assessing the quality of progressively downloaded audiovisual streaming content.

As per claim 16, claim 15 is incorporated and Sathyanarayana does not specifically disclose, but ITU-T teaches, wherein said quality estimation score is based on the ITU-T P.1203 Parametric bitstream-based quality assessment of progressive download and adaptive audiovisual streaming services over reliable transport (see page 3).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate ITU-T’s quality estimation score with Sathyanarayana’s monitored attributes because it would have allowed for assessing the quality of progressively downloaded audiovisual streaming content.


Allowable Subject Matter
Claims 12 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2021/0176530 A1 – generally teaches estimating OTT player QOE metrics of video streaming.
Pub. No. US 2019/0158564 A1 – generally teaches an automatic user QOE measurement of streaming video.
CN 109618565 A – generally teaches an automatic measuring method and system of streaming video quality of user experience.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448